Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00191-CV
____________
 
RICHARD ANGELO LUNA, Appellant
 
V.
 
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee
 

 
On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 55494
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 22, 2009.  On November 19, 2010, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Frost, and Brown.